DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4, and 8 are objected to because of the following informalities:
Regarding claim 1,
It is suggested to rephrase the composition in lines 2-4 to follow the format in claim 2, lines 5-6
It is suggested to remove "structure" in line 5
It is suggested to amend "the martensite" in line 6 to "the strain-induced martensite"
It is suggested to amend "which"” in line 9  to "the element segregation layer"
It is suggested to amend "which"” in line 10 to "the element segregation layer"
It is suggested to remove "elements" in line 10
Regarding claim 2,
It is suggested to amend "Conduct" to "conducting" in line 3
It is suggested to amend "Deform" to "deforming" in line 7
It is suggested to remove "accumulative" in line 9
It is suggested to amend "the stacking" to "a stacking" in line 13
It is suggested to amend "the martensite" to "a martensite" in line 14
It is suggested to amend "(c) Conduct" to "and (c) conducting" in the second-to-last line

Regarding claim 4,
"of solution treatment is 1050°C-1150 °C, the holding time is lmin-2h" should be changed to "of the solution treatment is 1050°C-1150 °C and the holding time is lmin-2h"
Regarding claim 8,
"of solution treatment is 1050°C-1150 °C, the holding time is lmin-2h" should be changed to "of the solution treatment is 1050°C-1150 °C and the holding time is lmin-2h"
Appropriate correction is required.

Claim Interpretation
	The tildes present in the ranges in claims 1, 2, 4, and 8 are being interpreted as "about."  E.g.: "the increment of percentage reduction of area of each pass is 0.01~0.1" is interpreted as the increment of percentage reduction of area of each pass is about 0.01-0.1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1,
Claim 1 recites %s in "N of 0.05%~0.2%, P of no higher than 0.03%, S of no higher than 0.003%, Si of 0.5%-1%, Mn of 1.0%~2.0%, Cr of 15%~17%, Ni of 5%-7%".  The claim is indefinite as it is unclear what the basis is for these percentages (e.g., mass or molar percent).  The Examiner will interpret the claim in the broadest reasonable manner in light of the specification to be drawn to weight percentage; it is suggested to follow the phrasing on p. 4, lines 12-15 in the specification as filed.  
Claim 1 recites "irregular approximately spindle body shape" in line 6.  It is unclear what it is meant by an "irregular approximately spindle body shape", and what would be considered as an "irregular approximately spindle body shape".  The Examiner will interpret this claim in the broadest reasonable manner in light of the specification to be drawn to non-circular elongated work/strain-induced martensite with an average short axis length of 20-500 nm and an average long axis length of 50-1000 nm.
Regarding claim 2,
Claim 2 recites the limitation "the raw material" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the requirements" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the requirements are.
Claim 2 recites the limitation "the sample" in lines 4, 7, and the second-to-last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the deformation" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the increment of percentage reduction of area" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4,
Claim 4 recites the limitation "the temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5,
Claim 5 recites the limitation "the cooling modes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6,
Claim 6 recites the limitation "the deformation modes" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7,
Claim 7 recites the limitation "the heating mode" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which of the two heating steps in claim 2, either the heating for solution treatment in step (a) or the heating for annealing in step (c) "the heating mode" is referring to.
Claim 7 recites the limitation "the furnace" twice in line and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the cooling mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which of the two cooling steps in claim 2, either the cooling from solution treatment in step (a) or the cooling from annealing in step (c) "the heating mode" is referring to.
Regarding claim 8,
Claim 8 recites the limitation "the temperature" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9,
Claim 9 recites the limitation "the cooling mode" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10,
Claim 10 recites the limitation "the deformation modes" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11,
Claim 11 recites the limitation "the heating mode" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which of the two heating steps in claim 2, either the heating for solution treatment in step (a) or the heating for annealing in step (c) "the heating mode" is referring to.
Claim 11 recites the limitation "the furnace" twice in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the cooling mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which of the two cooling steps in claim 2, either the cooling from solution treatment in step (a) or the cooling from annealing in step (c) "the heating mode" is referring to.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The process of claim 2, from which claim 3 depends from, already comprises steps a-c in claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Applicant is advised that should claims 2 and 4-7 be found allowable, claims 3 and 8-11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).


Allowable Subject Matter
Claim 1 contains allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
US 5,494,537 (herein US '537) represents the closest prior art to independent claim 1.  US '537 discloses a stainless steel (title) comprising a structure of austenite and work-induced (i.e., strain induced) martensite with a composition that substantially overlaps with the instantly claimed composition (abstract); see the comparative table below (all value in wt. %).
Element
Claim 1
US '537
Overlap
C
0.01-0.1
≤0.1
0.01-0.1
N
0.05-0.2
≤0.15
0.05-0.15
P
≤0.03
Impurity
Impurity
S
≤0.003
Impurity
Impurity
Si
0.5-1.0
1.0-4.0
0.5-1.0
Mn
1.0-2.0
≤5.0
1.0-2.0
Cr
15-17
12-18
15-17
Ni
5-7
4-10
5-7
Fe
Balance
Balance
Balance


US '537 does not disclose or otherwise suggest the strain-induced martensite having a spindle shape where the average size of the average size of the long axis is 50-1000 nm and that of the short axis is 20-500 nm and the presence of an element segregation layer on the interface between strain-induced martensite and austenite, the thickness of the element segregation layer is 1-20 nm and inside which the contents of Ni, Mn, N and Si elements are respectively 1.2-3 times of the average content of each element in the stainless steel.  In fact, US '537 actively teaches away from the claimed invention by requiring their stainless steel to possess 30-80% by volume work-induced martensite (i.e., strain-induced) (abstract), this amount of strain-induced martensite is outside of the instantly claimed range of 0.1-20% by volume of strain-induced martensite.
Therefore, it would not have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to make the instantly claimed stainless steel from the disclosure of US '537.  
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732